DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Regarding claim 5.  A mobile terminal comprising … “a component (electronic circuitry CT in figure 2) capable of controlling the interface (wireless interface I_NW_2 in figure 2) so that the identifier stored in memory (ROM in figure 2) is transmitted periodically via this interface”.
Regarding claim 7.  A telecommunication system comprising a first telecommunication network, a core network, a mobile terminal comprising …“a component (electronic circuitry CT in figure 2) capable of controlling the interface (wireless interface I_NW_2 in figure 2) so that the identifier stored in memory (ROM in figure 2) is transmitted periodically via this interface”.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burgert et al (2018/0160291) in view of Chen et al (2016/0183166) and McQuaid (2016/0165517) further in view of Jha et al (2005/0280557) 
Regarding claim 1.  Burgert teaches a method figure 2 wherein UE 231 communicates with 3G network (e.g., first network), 0066 – 3G, 0072 – UE comprises hardware and software necessary to communicate with the first network 3G), 
when establishing a communication via the first network, the transmission of an identifier by the terminal to the core network via the first network (0104 – MS transmits message to initiate the registration process with the GSM cellular network.  The sequence for registering with the GSM network is well known in the art and will not be discussed here),
a backup of an original unique identifier of the terminal (0068 – Mobile has unique identifier), from an unmodifiable dedicated memory of the terminal to a core network of the first telecommunication network via a control channel based on a second telecommunication network figure 2 wherein UE 231 communicates with LoRa network (e.g., second network), 0073 – UE comprises hardware and software necessary to communicate with the second network LoRa, 0106-0107 – MS registers with a second network).
	Burgert teaches dual-mode phone but does not explicitly show transmitting the unique identifier of the terminal from the first network via the second network.
	Chen teaches Mobile has ROM, CPU, etc. (0033, 0037).  Chen also teaches a dual-mode phone wherein the mobile communicates via first network (network A in figure 1) and the mobile may communicate with a second network (network B in figure 1).  Chen teaches the mobile may use the unique identifier used to identify the mobile on network A.  For example, the mobile device may provide the authentication request, via radio access network B (0012) wherein the unique identifier can be IMEI, IMSI, MDN, etc. (0011, 0041) and the server compares the received unique identifier of the mobile to determine if the mobile is lost or stolen (0010, 0014, 0043, 0047, 0051, 0070 – prevent lost or stolen UE from accessing the second network).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert to transmit the unique identifier of the mobile device via a second network as taught by Chen in order to 
	
Burgert in view of Chen do not explicitly teach periodic transmission of a unique identifier.
	However, the Examiner notes that mobile device(s) periodic transmit a unique identifier to the network so the network can assist/control handovers and/or mobility tracking.
	McQuaid teaches a UE communicates periodically with a first network in order to provide the first network with its IMSI and/or MSISDN (0023).  The UE also communicates with femto cells and/or Wireless LAN system (e.g., a low energy consumption type network) wherein the UE provides the IMSI more frequently (0023, 0026, 0031, 0054) so that the UE presence can be tracked thereby preventing unauthorized usage of the UE (0002, 0020).  User access to the network can be controlled using access control list.  Access control can be created and based upon the user of a number of identifiers such as IMSI, IMEI, MAC, MSISDN, or other relevant identifiers (0024, 0038-0045 – blacklist, white-list, grey-list, access class barring, and/or privileged access).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert in view of Chen to periodically transmit the unique identifier of the mobile device to a first network, as well as, transmitting the unique identifier more frequently to a second network as taught by McQuaid in order to enable the server to compare the unique identifier of the mobile on 

Burgert, Chen and McQuaid do not teach an unmodifiable dedicated memory.
Jha teaches UE periodically transmits the IMEI to the network (0045) which enables the network to keep track of the UE.  Jha teaches UE configured with IMEI during manufacturing and is permanently stored in the UE (e.g. Original IMEI) (0046).  To circumvent illicit or unauthorized changing of an IMEI, the UE notify the network by sending the original IMEI as well as the new IMEI to the network thereby enabling the network to update the EIR to include the new IMEI on the black list.  In order to perform such functions it may be necessary for the UE to store the IMEI and/or some data associated with IMEI in more than one location within the UE, with at least one such location being write protected (0047).  
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert in view of Chen and McQuaid to store UE unique identifier in write protected memory (e.g., unmodifiable dedicated memory) as taught by Jha enabling the UE to transmit the original IMEI as well as the new IMEI to the network in order to enable the network track stolen mobile phones.
Regarding claim 5.  Burgert teaches a mobile terminal figure 2 wherein UE 231 communicates with 3G network (e.g., first network), 0066 – 3G, 0072 – UE comprises hardware and software necessary to communicate with the first network 3G, 0104 – MS transmits message to initiate the registration process with the GSM cellular network.  The sequence for registering with the GSM network is well known in the art and will not be discussed here), 
a first memory for storing an 
a wireless interface figure 2 wherein UE 231 communicates with LoRa network (e.g., second network), 0073 – UE comprises hardware and software necessary to communicate with the second network LoRa, 0106-0107 – MS registers with a second network), 
a second unmodifiable dedicated memory 0072 – mobile has hardware and software necessary to communicate via 3G, 0073 – mobile has hardware and software necessary to communicate via LoRa).
Burgert does not explicitly show a component capable of controlling the interface 
Chen teaches Mobile has ROM, CPU, etc. (0033, 0037).  Chen also teaches a dual-mode phone wherein the mobile communicates via first network (network A in figure 1) and the mobile may communicate with a second network (network B in figure 1).  Chen teaches the mobile may use the unique identifier used to identify the mobile on network A.  For example, the mobile device may provide the authentication request, via radio access network B (0012) wherein the unique IMEI, IMSI, MDN, etc. (0011, 0041) and the server compares the received unique identifier of the mobile to determine if the mobile is lost or stolen (0010, 0014, 0043, 0047, 0051, 0070 – prevent lost or stolen UE from accessing the second network).  Chen teaches memory (0033) may be ROM (e.g., unmodifiable dedicated memory which is consistent with applicant’s specification at page 4 line 15).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert to transmit the unique identifier of the mobile device via a second network as taught by Chen in order to enable the server to compare the unique identifier of the mobile to a white and black list thereby preventing the stolen mobile to be used on another network.
Burgert in view of Chen do not explicitly teach periodic transmission of a unique identifier.
	However, the Examiner notes that mobile device(s) periodic transmit a unique identifier to the network so the network can assist/control handovers and/or mobility tracking.
	McQuaid teaches a UE communicates periodically with a first network in order to provide the first network with its IMSI and/or MSISDN (0023).  The UE also communicates with femto cells and/or Wireless LAN system (e.g., a low energy consumption type network) wherein the UE provides the IMSI more frequently (0023, 0026, 0031, 0054) so that the UE presence can be tracked thereby preventing unauthorized usage of the UE (0002, 0020).  User access to the network can be controlled using access control list.  Access control can be created and based upon the user of a number of identifiers such as IMSI, IMEI, MAC, MSISDN, or other relevant 0024, 0038-0045 – blacklist, white-list, grey-list, access class barring, and/or privileged access).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert in view of Chen to periodically transmit the unique identifier of the mobile device to a first network, as well as, transmitting the unique identifier more frequently to a second network as taught by McQuaid in order to enable the server to compare the unique identifier of the mobile on a very frequent basis thereby preventing unauthorized use of stolen devices or allow voice calls but no wireless LAN, etc.
Burgert, Chen and McQuaid do not teach an unmodifiable dedicated memory.
Jha teaches UE periodically transmits the IMEI to the network (0045) which enables the network to keep track of the UE.  Jha teaches UE configured with IMEI during manufacturing and is permanently stored in the UE (e.g. Original IMEI) (0046).  To circumvent illicit or unauthorized changing of an IMEI, the UE notify the network by sending the original IMEI as well as the new IMEI to the network thereby enabling the network to update the EIR to include the new IMEI on the black list.  In order to perform such functions it may be necessary for the UE to store the IMEI and/or some data associated with IMEI in more than one location within the UE, with at least one such location being write protected (0047).  
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert in view of Chen and McQuaid to store UE unique identifier in write protected memory (e.g., unmodifiable dedicated memory) as taught by Jha enabling the UE to transmit the original IMEI as 
Regarding claim 7.  Burgert teaches telecommunication system figure 2 wherein UE 231 communicates with 3G network (e.g., first network), 0066 – 3G, 0072 – UE comprises hardware and software necessary to communicate with the first network 3G), a core network figure 1, 0062), a mobile terminal figure 2 wherein UE 231 communicates with 3G network (e.g., first network), 0066 – 3G, 0072 – UE comprises hardware and software necessary to communicate with the first network 3G, 0104 – MS transmits message to initiate the registration process with the GSM cellular network.  The sequence for registering with the GSM network is well known in the art and will not be discussed here), 
a wireless interface capable of communicating with a second telecommunication network figure 2 wherein UE 231 communicates with LoRa network (e.g., second network), 0073 – UE comprises hardware and software necessary to communicate with the second network LoRa, 0106-0107 – MS registers with a second network), 
a first memory for storing an 
a second unmodifiable dedicated memory for storing an original unique identifier of the terminal (0072 – mobile has hardware and software necessary to communicate via 3G, 0073 – mobile has hardware and software necessary to communicate via LoRa),
a component capable of controlling the interface unmodifiable dedicated memory 
the second telecommunication network of a low energy consumption type for transmitting to the core network the original unique identifier transmitted by the terminal (figure 2 wherein UE 231 communicates with LoRa network (e.g., second network), 0073 – UE comprises hardware and software necessary to communicate with the second network LoRa).
Burgert does not explicitly show a component capable of controlling the interface (I_NW_2) so that the identifier stored in the memory (ROM) is transmitted periodically via this interface. 
Chen teaches Mobile has ROM, CPU, etc. (0033, 0037).  Chen also teaches a dual-mode phone wherein the mobile communicates via first network (network A in figure 1) and the mobile may communicate with a second network (network B in figure 1).  Chen teaches the mobile may use the unique identifier used to identify the mobile on network A.  For example, the mobile device may provide the authentication request, via radio access network B (0012) wherein the unique identifier can be IMEI, IMSI, MDN, etc. (0011, 0041) and the server compares the received unique identifier of the mobile to determine if the mobile is lost or stolen (0010, 0014, 0043, 0047, 0051, 0070 – prevent lost or stolen UE from accessing the second network).  Chen teaches memory (0033) may be ROM (e.g., unmodifiable dedicated memory which is consistent with applicant’s specification at page 4 line 15).
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert to transmit the unique identifier of the mobile device via a second network as taught by Chen in order to enable the server to compare the unique identifier of the mobile to a white and black list thereby preventing the stolen mobile to be used on another network.
Burgert in view of Chen do not explicitly teach periodic transmission of a unique identifier.
	However, the Examiner notes that mobile device(s) periodic transmit a unique identifier to the network so the network can assist/control handovers and/or mobility tracking.
	McQuaid teaches a UE communicates periodically with a first network in order to provide the first network with its IMSI and/or MSISDN (0023).  The UE also communicates with femto cells and/or Wireless LAN system (e.g., a low energy consumption type network) wherein the UE provides the IMSI more frequently (0023, 0026, 0031, 0054) so that the UE presence can be tracked thereby preventing unauthorized usage of the UE (0002, 0020).  User access to the network can be controlled using access control list.  Access control can be created and based upon the user of a number of identifiers such as IMSI, IMEI, MAC, MSISDN, or other relevant identifiers (0024, 0038-0045 – blacklist, white-list, grey-list, access class barring, and/or privileged access).

Burgert, Chen and McQuaid do not teach an unmodifiable dedicated memory.
Jha teaches UE periodically transmits the IMEI to the network (0045) which enables the network to keep track of the UE.  Jha teaches UE configured with IMEI during manufacturing and is permanently stored in the UE (e.g. Original IMEI) (0046).  To circumvent illicit or unauthorized changing of an IMEI, the UE notify the network by sending the original IMEI as well as the new IMEI to the network thereby enabling the network to update the EIR to include the new IMEI on the black list.  In order to perform such functions it may be necessary for the UE to store the IMEI and/or some data associated with IMEI in more than one location within the UE, with at least one such location being write protected (0047).  
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert in view of Chen and McQuaid to store UE unique identifier in write protected memory (e.g., unmodifiable dedicated memory) as taught by Jha enabling the UE to transmit the original IMEI as well as the new IMEI to the network in order to enable the network track stolen mobile phones.

	Regarding claim 3.  Burgert does not teach in which the unique identifier is compared by the core network to a file of mobile terminals reported as stolen or lost.
Chen teaches Mobile has ROM, CPU, etc. (0033, 0037).  Chen also teaches a dual-mode phone wherein the mobile communicates via first network (network A in figure 1) and the mobile may communicate with a second network (network B in figure 1).  Chen teaches the mobile may use the unique identifier used to identify the mobile on network A.  For example, the mobile device may provide the authentication request, via radio access network B (0012) wherein the unique identifier can be IMEI, IMSI, MDN, etc. (0011, 0041) and the server compares the received unique identifier of the mobile to determine if the mobile is lost or stolen (0010, 0014 – server uses IMEI of the device typically used for network A to be used on network B for lost or stolen device reporting, see claim 7, 0043, 0047, 0051, 0070 – prevent lost or stolen UE from accessing the second network).
McQuaid teaches comparing IMSI, IMEI, MAC, MSISDN, or other relevant identifiers (0024, 0038-0044 – blacklist, white-list, grey-list).
Jha teaches comparing original IMEI and current/stolen IMEI to a black list (0047) to detect an illegal IMEI.
	It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert to transmit the unique identifier of the mobile device via a second network as taught by Chen or McQuaid in order to enable the server to compare the unique identifier of the mobile to a white and black list thereby preventing the stolen mobile to be used on another network.
s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgert in view of Chen, McQuaid, and Jha further in view of Cole et al (2019/0081716).
Regarding claims 6 and 8.  Burgert in view of Chen, and McQuaid, do not explicitly teach an autonomous power supply the second memory is unmodifiable and dedicated to backing up the original unique identifier.
Jha teaches UE periodically transmits the IMEI to the network (0045) which enables the network to keep track of the UE.  Jha teaches UE configured with IMEI during manufacturing and is permanently stored in the UE (e.g. Original IMEI) (0046).  To circumvent illicit or unauthorized changing of an IMEI, the UE notify the network by sending the original IMEI as well as the new IMEI to the network thereby enabling the network to update the EIR to include the new IMEI on the black list.  In order to perform such functions it may be necessary for the UE to store the IMEI and/or some data associated with IMEI in more than one location within the UE, with at least one such location being write protected (0047).  
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burgert in view of Chen and McQuaid to store UE unique identifier in write protected memory (e.g., unmodifiable dedicated memory) as taught by Jha enabling the UE to transmit the original IMEI as well as the new IMEI to the network in order to enable the network track stolen mobile phones.
Burgert in view of Chen, and McQuaid, and Jha do not explicitly teach an autonomous power supply , the second memory, the component and the power supply and such that 
Cole teaches LoRa power module (0025) which includes batteries (0026 – CR2032) and power module includes ROM (0027) since combining LoRa periodic location data transmission with GPS simultaneously can quickly exceed power budget (0036).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Burgert in view of Chen, McQuaid and Jha to include the LoRa power module as taught by Cole in order to provide the mobile device with a self-contained power module to periodically transmit location data without draining the power supply of the mobile device that is used to power the GPS module.
		Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 3, 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.